Butler, J.
We see no serious objection to granting the relief asked for by the third prayer of the bill—that the license held by the respondent be sold towards satisfying the complainants’ judgments. The paper of February 13, 1874, executed by the parties, was-in*651tended to and does control and regulate the use of all the “fountains ” obtained. It is, in effect, a license conferring on the respondent a right to. use the fountains in the city of Philadelphia, to the exclusion of all other persons. The compensation or price named, and to be paid, was the consideration for the fountains, and the use, thus limited. The respondent having failed to pay the judgments recovered, for money due under this contract, it is just that the license should be subjected to sale for this purpose.
The questions arising out of the first and second prayers need not be discussed. It is sufficient to say that the relief just indicated is all the complainants should have on the bill.
A, decree may he prepared accordingly.